Citation Nr: 1549829	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-16 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include as a result of herbicide exposure.

2.  Entitlement to service connection for type II diabetes mellitus, to include as a result of herbicide exposure.

3.  Entitlement to an initial compensable rating for mood disorder with depression prior to October 12, 2012, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to August 1971, including service at U-Tapao Royal Thai Navy Airfield, Thailand.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010, May 2011, and May 2012, rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In September 2010, the RO granted service connection for a mood disorder with depression, and assigned an initial noncompensable disability rating, effective April 27, 2010.  In January 2011, the RO assigned a 10 percent disability rating for the service-connected mood disorder, effective October 12, 2010.

In May 2011, the RO denied service connection for Parkinson's disease, and in May 2012, the RO denied service connection for diabetes mellitus.

In February 2014, the Board remanded the claims for further development.  The matter of the Veteran's claim for entitlement to an initial compensable rating  for mood disorder with depression prior to October 12, 2012, and in excess of 10 percent thereafter, was remanded for issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the Veteran perfected an appeal with respect to this claim.

In June 2015, the Veteran provided testimony at a video hearing.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In June 2015, prior to the promulgation of a decision by the Board, the Veteran withdrew from appeal his claim for entitlement to an initial compensable rating for mood disorder with depression prior to October 12, 2012, and in excess of 10 percent thereafter.

2.  Service in the Republic of Vietnam is not shown; however, the evidence is at least in equipoise as to whether the Veteran was exposed to herbicide agents during his period of service at the Royal Thai Air Force Base in U-Tapao, Thailand.  

3.  The Veteran's currently diagnosed Parkinson's disease is presumed incurred as a result of herbicide exposure.

4.  The Veteran's currently diagnosed type II diabetes mellitus is presumed incurred as a result of herbicide exposure.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal concerning the matter of entitlement to an initial compensable rating for mood disorder with depression prior to October 12, 2012, and in excess of 10 percent thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria to establish service connection for Parkinson's disease are met.  38 U.S.C.A. § 107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e) (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria to establish service connection for type II diabetes mellitus are met.  38 U.S.C.A. § 107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the pendency of the appeal, the Veteran elected to withdraw the issue of entitlement to an initial compensable rating for mood disorder with depression prior to October 12, 2012, and in excess of 10 percent thereafter, from appellate consideration during the June 2015 Board hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue. Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

Service Connection Issues

The Veteran seeks service connection based, primarily, on herbicide (Agent Orange) exposure on active duty in Thailand during the Vietnam era. 

Service connection may be granted for certain diseases, including Parkinson's disease and type II diabetes mellitus, based on herbicide exposure during service in the Vietnam era.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Applicable law also provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; see also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Exposure to Agent Orange has been noted to have occurred in various places, including Thailand as well as Vietnam.  VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ('M21-1MR').  In a May 2010 bulletin, C&P indicated that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes. A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Significantly, C&P stated, "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he was exposed to Agent Orange while he was stationed at U-Tapao Airfield in Thailand.  He asserts that as a photographer on base, he completed numerous assignments that would have taken him to the base perimeter or otherwise exposed him to herbicides.  These included taking pictures of a bomb storage area, taking pictures of motor vehicle accidents, and taking pictures of an area long a perimeter fence next to the ocean where person had been suspected of crawling under the fence and taking pictures of an area where underground cables had been damaged by water.  

The Veteran's service personnel records confirm that he was stationed at U-Tapao Royal Thai Navy Airfield in Thailand for a period of approximately 11 months and  that his MOS was "still photo lab specialist."  His service performance evaluations show that he handled his duties as photo specialist in an outstanding manner.  

VA treatment records document that the Veteran has been diagnosed with Parkinson's disease and type II diabetes mellitus.

Upon consideration of the Veteran's statements, and the evidence of record, including the aforementioned notation in the Project CHECO Report, the Board finds the duties and incidents described by the Veteran to be consistent with the circumstances and conditions of his service.  While there is no evidence to confirm the Veteran's report of having been near the perimeter, it is reasonable to assume that he was on the perimeter of the base while performing his regular duties.  In turn, the Board finds the Veteran's statements regarding service near the perimeter areas of U-Tapao Airfield to be credible.  Therefore, the Board concludes that he was on the perimeter of the base while stationed at U-Tapao.  Accordingly, in view of the information set forth by C&P in the May 2010 bulletin and resolving all reasonable doubt in the Veteran's favor, the Board finds that he was exposed to herbicide agents while he was stationed in Thailand during the Vietnam era.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In conclusion, as the Board has conceded exposure to herbicides in Thailand, the Board finds that the evidence supports a grant of service connection for Parkinson's disease and for type II diabetes mellitus on a presumptive basis as a result of herbicide exposure.


ORDER

The appeal as to the claim for entitlement to an initial compensable rating  for mood disorder with depression prior to October 12, 2012, and in excess of 10 percent thereafter, is dismissed.

Service connection for Parkinson's disease is granted.

Service connection for type II diabetes mellitus is granted.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


